Order entered May 9, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-19-00189-CR

                           THOMAS ANDERSON GIROUX, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 15th Judicial District Court
                                     Grayson County, Texas
                                 Trial Court Cause No. 069348

                                            ORDER
        Before the Court is appellant’s May 6, 2019 first motion for extension of time to file his

brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY DAYS from

the date of this order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE